USCA11 Case: 20-14773       Date Filed: 09/02/2021    Page: 1 of 3



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-14773
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:95-cr-06031-MGC-3

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                       versus

CLINTON BURNS, III,

                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 2, 2021)

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Clinton Burns, III, appeals the denial of his motion for early termination of

supervised release under 18 U.S.C. § 3583(e)(1). The government, in turn, moves

for summary reversal of the district court’s order and a stay of the briefing
           USCA11 Case: 20-14773           Date Filed: 09/02/2021       Page: 2 of 3



schedule, conceding that the district court abused its discretion because it denied

Burns’s motion without considering the 18 U.S.C. § 3553(a) factors. In response,

Burns moves for an evidentiary hearing on remand.

       Section 3583(e)(1) provides that the district court

       may, after considering the factors set forth in [§] 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . .
       terminate a term of supervised release and discharge the defendant
       released at any time after the expiration of one year of supervised
       release, pursuant to the provisions of the Federal Rules of Criminal
       Procedure relating to the modification of probation, if it is satisfied
       that such action is warranted by the conduct of the defendant released
       and the interest of justice.”

18 U.S.C. § 3583(e)(1). “We review a district court’s denial of a motion for early

termination of supervised release for an abuse of discretion.” United States v.

Johnson, 877 F.3d 993, 997 (11th Cir. 2017).

       After review, we GRANT the government’s motion for summary reversal

because there is no indication on this record that the district court considered the

requisite § 3553(a) factors when denying the motion for early termination.1 See id.

at 998 (holding that, when granting or denying a motion for early termination of

supervised release, “the court’s order, in light of the record, must indicate that the

court considered the [§ 3553(a)] factors enumerated in the provision”). Summary


       1
          Burns’s motion for early termination asserted that he was serving an illegal term of
supervised release and did not discuss substantively the § 3553(a) factors, and the government
did not file a response. The district court’s paperless order does not indicate whether it
considered the § 3553(a) factors.
                                               2
            USCA11 Case: 20-14773      Date Filed: 09/02/2021    Page: 3 of 3



reversal is appropriate under these circumstances. See Groendyke Transp., Inc. v.

Davis, 406 F.2d 1158, 1162 (5th Cir. 1969) (explaining that summary disposition

is appropriate where “the position of one of the parties is clearly right as a matter

of law so that there can be no substantial question as to the outcome of the case”).

We DENY AS MOOT the government’s related motion to stay the briefing

schedule.

      We DENY Burns’s motion for an evidentiary hearing on remand.

Evidentiary hearings are not required under § 3583(e)(1), and we are not persuaded

that one is necessary in this case. We note that the district court is in the best

position to determine if an evidentiary hearing is necessary, and Burns may file a

motion for an evidentiary hearing with the district court on remand if he so

chooses.




                                           3